DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 09/07/2021. Claims 1, 3-4, 7-8, 10-11, 14-15, and 17-18 have been amended. Claims 2, 9, and 16 have been cancelled and claim 21 have been newly added. Accordingly, claims 1, 3-8, 10-15, and 17-21 are pending. 	
Response to Arguments
Applicant’s arguments, see pages 12-13 filed 09/07/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 13-16 filed 09/07/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 17-19 filed 09/07/2021, with respect to 35 U.S.C. 102 have been fully considered but they are not persuasive.  Claim 1 has been amended to include a variation of the claim language in cancelled claim 2, and the applicant argues that the combination of Tucker and Cullinane does not teach or suggest all required elements of applicant’s independent claim 1 as amended. Amended claim 1 requires “a first type of transportation and a second type of transportation”, and the applicant argues that amended claim 1 is not the same as a first driving mode (i.e. autonomous) and a second driving mode (i.e. manual based transportation.” However, the examiner argues that “manual based transportation” can also include a vehicle that can switch from autonomous to non-autonomous. Therefore, the rejection remains.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	P201803829US01 Page 9 of 42
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite a “first type of transportation” and a “second type of transportation”. It is unclear to the examiner what comprises a “first type of transportation” and a “second type of transportation. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E). Appropriate correction is required.
Claims 3-7, 10-14, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1, 8, and 15 and for failing to cure the deficiencies as cited above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker US20150285643A1 in view of Cullinane et al. US20190291746A1 (henceforth Cullinane)

Regarding claim 1,
Tucker discloses:
A method comprising: displaying, by one or more processors, guidance for a generated route based on a travel itinerary between an origin location and a destination location, wherein the generated route includes at least one type of transportation alteration;
(Fig. 5 step 52 comprises designating a destination (i.e. between an origin location to a destination) and in para 0030, “The social router 12 determines, for each traveler, an initial set of transport options, a communication channel, a starting point, and a travel criteria (step 53). The initial set of transport option may include walking, jogging, biking, driving, car-pool, bus, subway, light rail, train, ferry, and taxi.” And in para 0039, “In another embodiment, a traveler on a bike pedals to a destination. The social router 12 detects a rainfall along the traveler's path and revises the route to a bus ride prior to venturing into the inclement weather.” The generated route 

Furthermore, in para 0023, “The social router 12 generates recommendations of routes to the travelers in processes that will be described infra…The recommendation may be displayed on the devices or conveyed to a traveler through the device.” The generated route is displayed on a device.)
 receiving, by the one or more processors, user data associated with a user traveling at a specific point along the generated route; 
(Fig. 5 step 62 comprises revising one or more of the routes based on a progress of a traveler along a travel route (para 0038), wherein the user data is the progress of the traveler along the travel route.

Furthermore in para 0039, “Optionally, the social router 12 also obtains conditions along a route (Step 61), and revises the route based on the conditions (step 62). The conditions along a route include traffic jams, road closures, schedule changes for a mode of transportation, weather, and other conditions that impact a traveler. Other conditions are possible. The social router 12 revises one or more of the routes if the conditions along a travel route substantially impacts the travel progress as to jeopardize the on-time arrival of a traveler using that travel route (step 62).” User data associated with a user traveling at a specific point along the route also comprises the conditions along a route that impacts the travel progress of the user.)
generating, by the one or more processors, a confidence score for the user traveling along the generated route based on the received user data; responsive to determining the confidence score is below a confidence level threshold,
 (In para 0038, “In one embodiment, when the time spent on a segment of the route exceeds the calculated time cost for that segment by a threshold, the social router 12 revises the travel routes. For example, a traveler drives to a park-and-ride station in order to take a bus to a destination. The traveler misses a turn, and takes a long detour to revert back to target. The social router 12 tracks the progress of the traveler and determines the traveler will miss the bus slated in the original travel plan. The social router 12 determines that taking the next bus would cause one-hour delay. The social router 12 revises the travel route to driving all the way to the destination” Based on the received user data (i.e. the progress of the traveler along the route), the social router 12 determines that the traveler will miss the next bus (i.e. a confidence score is below a confidence level threshold). The social router 12 then revises the travel route to drive all the way to the destination (i.e. wherein the modified route causes the confidence score to increase above the confidence level threshold.

Furthermore in para 0039, “The social router 12 revises one or more of the routes if the conditions along a travel route substantially impacts the travel progress as to jeopardize the on-time arrival of a traveler using that travel route (step 62). In one embodiment, a traveler drives on a highway to a destination when an accident-revises the route to a bus ride prior to venturing into the inclement weather.” Based on the received user data (i.e. the conditions along a travel route that affects the travel time of the traveler), the social router 12 revises the route from a first mode of transportation (i.e. bicycling) to a second mode of transportation (i.e. a bus ride).)
and displaying, by the one or more processors, guidance for the modified route.
(In para 0023, “The social router 12 generates recommendations of routes to the travelers in processes that will be described infra…The recommendation may be displayed on the devices or conveyed to a traveler through the device.” The route recommendation is displayed through a device.)

Tucker does not specifically state determining, by the one or more processors, the at least one type of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one type of transportation alteration includes a change from a first type of transportation and a second type of transportation; P201803829US01Page 33 of 42instructing, by one or more processors, the user traveling along generated route to revert back to the first type of transportation. 
However, Cullinane 
determining, by the one or more processors, the at least one type of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one type of transportation alteration includes a change from a first type of transportation and a second type of transportation; P201803829US01Page 33 of 42instructing, by one or more processors, the user traveling along generated route to revert back to the first type of transportation. 
 (In para 0094, “Once the vehicle is in the autonomous driving mode, if any conditions arise which require a switch to manual driving mode, computer 110 may continue at least some of the assessments as described above and also made other assessments regarding the continued safety of driving in autonomous driving mode. If any preventive conditions are identified which cannot or should not be corrected immediately by computer 110, the computer 110 may inform the driver of the need to switch back into the manual driving mode. For example, if the computer 110 detects some emergency or some preventive condition such as a loss of communication with some component of the autonomous driving system, the computer 110 may immediately inform the driver of the need to switch to the manual driving mode.” After a type of transportation is altered from manual driving mode to autonomous driving mode, the computer 110 assesses the safety of driving in autonomous driving. If there are any identified preventive conditions that cannot be corrected immediately, the computer instructs the driver to switch back into the manual driving mode. Therefore, when the mode of transportation alteration causes the confidence level to fall below a confidence threshold (i.e. any preventive 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Cullinane to include determining, by one or more processors, the at least one mode of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one mode of transportation alteration includes a change from a first mode of transportation and a second mode of transportation; and  P201803829US01Page 33 of 42instructing, by one or more processors, the user traveling along generated route to revert back to the first mode of transportation in order to identify any conditions that prevents the vehicle from being placed into an autonomous driving mode (para 0023, Cullinane), since these conditions can indicate that it might be unsafe to switch from manual to autonomous mode (para 0062, Cullicane).

Regarding claim 4,
Tucker discloses:	
responsive to determining the destination location has not been reached, determining, by the one or more processors, whether the confidence score for the user traveling along generated route at the specific point is above the confidence level threshold.


Regarding claim 7,
Tucker 
identifying, by the one or more processors, a user profile associated with the user; receiving, by one or more processors, the travel itinerary identifying the origin location and the destination location; receiving, by the one or more processors, a plurality of data include historical travel data for the user, current travel data for the user, and travel condition data for a plurality of types of transportation; and responsive to generating a route for the travel itinerary based on the plurality of data, initializing, by the one or more processors, guidance for the generated route.
(In para 0030, “The social router 12 determines, for each traveler, an initial set of transport options, a communication channel, a starting point, and a travel criteria (step 53). The initial set of transport option may include walking, jogging, biking, driving, car-pool, bus, subway, light rail, train, ferry, and taxi. In one embodiment, a traveler may enter into the database 13 that traveler's transport option” The social router 12 determines a travel criteria for each traveler (i.e. determines a user profile) and includes travel condition data for a plurality of types of transportations (i.e. transport options). This includes receiving a travel itinerary wherein the origin location (para 0009, “a starting point”) and the destination location (para 0009, “designating a destination”) are identified.

Furthermore in para 0032, “A travel criteria for each of the travelers may be created by that traveler, or generated by an event organizer, or generated by another traveler and proposed to that traveler for confirmation. The travel criteria may be modified by that traveler. In one embodiment, a traveler enters his or her travel 

Regarding claim 8,
Tucker and Cullinane discloses the same limitations as recited in claim 1 above.

Regarding claim 11,
Tucker and Cullinane discloses the same limitations as recited in claim 4 above.

Regarding claim 14,
Tuckerand Cullinane discloses the same limitations as recited in claim 7 above.

Regarding claim 15,
Tucker and Cullinane discloses the same limitations as recited in claim 1 above.

Regarding claim 18,
Tucker and Cullinane discloses the same limitations as recited in claim 4 above.


Tucker and Cullinane discloses the same limitations as recited in claim 7 above.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Cullinane further in view of Azose US20150209616A1


Regarding claim 3,
Tucker and Cullinane discloses the limitations as recited above in claim 1. Tucker does not disclose wherein further comprising: determining, by the one or more processors, a duration of time spent on the first type of transportation caused the confidence score to rise above the confidence level threshold; and instructing, by the one or more processors, the user traveling along the generated route to perform the at least one type of transportation alteration, wherein the user transfers between the first type of transportation to a second type of transportation. However, Azose teaches:
determining, by the one or more processors, a duration of time spent on the first type of transportation caused the confidence score to rise above the confidence level threshold; and instructing, by the one or more processors, the user traveling along the generated route to perform the at least one type of transportation alteration, wherein the user transfers between the first type of transportation to a second type of transportation.
(In para 0055, “if computing device 10 determines that a fitness goal associated with the user of computing device 10 actually corresponds to a fitness "cap" (e.g., a 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Azoze to include determining, by the one or more processors, a duration of time spent on the first type of transportation caused the confidence score to rise above the confidence level threshold; and instructing, by the one or more processors, the user traveling along the generated route to perform the at least one type of transportation alteration, wherein the user transfers between the first type of transportation to a second type of transportation in order to determine the Azoze).

	Regarding claim 10,
	Tucker, Cullinane and Azoze discloses the same limitations as recited above in claim 3.

	Regarding claim 17,
	Tucker, Cullinane and Azoze discloses the same limitations as recited above in claim 3.


 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Cullinane further in view of Kinoshita US20200282980A1.

Regarding claim 5,
Tucker and Cullinane discloses the limitations as recited above in claim 1. Tucker does not disclose wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route. However, Kinoshita teaches:
wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route.
(In para 0083, “The circuitry 202 may determine different situations not suitable for driving based on the determined emotional state of the user 116. For example, the circuitry 202 may determine that the user 116 may be angry, confused, nervous, 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Kinoshita to include wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route in order to detect whether the driver may be able to handle the vehicle correctly (para 0015, Kinoshita) based on their emotional state.

	Regarding claim 12,
Tucker, Cullinane and Kinoshita discloses the same limitations as recited above in claim 5.

	Regarding claim 19,
Tucker, Cullinane and Kinoshita discloses the same limitations as recited above in claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Cullinane further in view of Kusano et al. US20170276494A1 (henceforth Kusano)

Regarding claim 6,
Tucker and Cullinane discloses the limitations as recited above in claim 1. Tucker does not disclose wherein displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions. 
However, Kusano teaches:
wherein displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions.
(In para 0005, “if the operator is viewing the autonomous vehicle at 10 seconds in the future on the virtual reality display, the operator can select a different location on the road, via the virtual reality interface, indicating that the operator wants to adjust the predicted path of the autonomous vehicle. The virtual reality display and/or interface can display the one or more maneuvers that the autonomous vehicle plans to execute to reach the selected position.” (The displayed guidance for the modified route includes an animation utilizing virtual reality technology with 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Kusano to include displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions in order to efficiently assist the driver in route guidance so that the operator can focus on operating the vehicle (para 0002, Kusano).

	Regarding claim 13,
	Tucker, Cullinane and Kusano discloses the same limitations as recited above in claim 6.

	Regarding claim 20,
	Tucker, Cullinane and Kusano discloses the same limitations as recited above in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669